 

Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
between VERB TECHNOLOGY COMPANY, INC., a Nevada corporation (the “Company”), and
Rory J. Cutaia (“Executive”), and shall be effective as of January 1, 2010 (the
“Effective Date”).

 

1.0 RECITALS.

 

1.1 The Company desires to continue to employ Executive, and Executive desires
to continue to be so employed by the Company, on the terms and subject to the
conditions set forth in this Agreement.

 

1.2 As an executive officer of the Company, Executive shall have access to
valuable confidential and proprietary information used in the business of the
Company, including financial data, customer data, operational data, trade
secrets and other intellectual property that if disclosed to or used by
competitors or potential competitors would cause irreparable harm to the
Company, and as a result, Executive and the Company desire to provide the
Company with adequate protection from the unauthorized disclosure or use of the
Company’s confidential and proprietary information.

 

NOW, THEREFORE, in consideration of the foregoing facts, the mutual covenants
and agreements contained herein and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Company and Executive
agree as follows:

 

2.0 DEFINITIONS. Certain defined terms not otherwise defined herein shall have
the following meanings:

 

2.1 Affiliate. “Affiliate” means, with respect to any party, any corporation,
limited liability company, partnership, joint venture, firm and/or other entity
that Controls, is Controlled by, or is under common Control with such party.

 

2.2 Board of Directors. “Board of Directors” shall mean the board of directors
of the Company.

 

2.3 Business. “Business” means the Customer Relationship Management (“CRM”),
interactive video-based application developed and marketed by the Company.

 

2.4 CEO. “CEO” means Rory J. Cutaia, as Chief Executive Officer, President and
Chairman of the Board of Directors.

 

2.5 Change in Control. “Change in Control” means any transaction or series of
related transactions (i) the result of which is that any “person” (as such term
is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), or persons Controlling, Controlled by or under
common Control with any equity holder or direct or indirect owners of any equity
holder, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of more than 50% of the issued and outstanding voting equity of
the Company; (ii) that results in the sale of all or substantially all of the
Company’s assets; or (iii) that results in the consolidation or merger of the
Company with or into another entity or entities and holders of more than fifty
percent (50%) of the issued and outstanding voting equity of the Company before
such consolidation or merger no longer hold, directly or indirectly, at least
fifty percent (50%) of the issued and outstanding voting equity of the survivor.

 

1

 

 

2.6 Code. “Code” means the Internal Revenue Code of 1986, as amended.

 

2.7 Compensation Committee. “Compensation Committee” shall mean a committee of
the Board of Directors that has been delegated responsibility for employee
compensation matters or, in the absence thereof, the entire Board of Directors.

 

2.8 Confidential and Proprietary Information. “Confidential and Proprietary
Information” means all proprietary trade secrets and/or proprietary information
and any information, concept or idea in whatever form, tangible or intangible,
pertaining in any manner to the Business or the business of any Affiliate of the
Company, or to the Company’s (or any of the Company’s Affiliates’) customers,
clients, consultants, Referral Sources (as defined below) or business
associates, unless the information is or becomes publicly known through lawful
means (other than disclosure by Executive, unless such disclosure by Executive
is made in good faith in the course of performing Executive’s duties under this
Agreement, or with the express written consent of the Board of Directors). As
used herein, “Referral Source” means any person or entity that, directly or
indirectly, refers customers or business to the Company.

 

2.9 Control. “Control” means (i) in the case of corporate entities, direct or
indirect ownership of at least fifty percent (50%) of the stock or participating
assets entitled to vote for the election of directors and (ii) in the case of
non-corporate entities (such as limited liability companies, partnerships, or
limited partnerships), either (A) direct or indirect ownership of at least fifty
percent (50%) of the equity interest or (B) the power to direct the management
and policies of the noncorporate entity.

 

2.10 Covered Entity. “Covered Entity” means every Affiliate of Executive, and
every business, association, trust, corporation, partnership, limited liability
company, proprietorship or other entity in which Executive has invested in
(whether through debt or equity securities), or has contributed any capital or
made any advances to, or in which any Affiliate of Executive has an ownership
interest or profit sharing percentage, or a firm from which Executive or any
Affiliate of Executive receives or is entitled to receive income, compensation
or consulting fees in which Executive or any Affiliate of Executive has an
interest as a lender (other than solely as a trade creditor for the sale of
goods or provision of services that do not otherwise violate the provisions of
this Agreement). The agreements of Executive contained herein specifically apply
to each entity that is presently a Covered Entity or that becomes a Covered
Entity subsequent to the date of this Agreement. Notwithstanding anything
contained in the foregoing provisions to the contrary, the term “Covered Entity”
shall not include the Company, any subsidiary of the Company, or any Affiliate
of the Company or any such subsidiary.

 

2

 

 

2.11 Discharge For Cause. “Discharge For Cause” shall mean termination of
Executive’s employment hereunder for any one or more of the following: (i) gross
negligence or willful misfeasance demonstrated by Executive in the performance
of his duties; (ii) refusal by Executive to perform ethical and lawful duties
assigned by the Board of Directors that are consistent with the Executive’s
title and role within the Company as set forth herein, that continues uncured
for thirty (30) days following receipt of written notice from a majority of the
Board of Directors; (iii) Executive is found by a court of competent
jurisdiction to have engaged in any act of fraud or embezzlement that adversely
affects the Company or any of its Affiliates (including, without limitation, the
reputation of the Company or any of its Affiliates); (iv) Executive breaching in
any material respect any provision contained in Section 3.2 of this Agreement,
which such breach is not cured within thirty (30) days after receipt of written
notice from the Board of Directors; (v) Executive breaching in any material
respect any provision contained in Sections 4.7 or 4.8 of this Agreement; (vi)
Executive’s conviction after trial and appeal of a felony involving fraud or
moral turpitude or entering into a plea of guilty or nolo contendere (or its
equivalent) to such a felony; or (vii) Executive’s commencement of employment
with another company while he is an employee of the Company without the prior
consent of the Board of Directors. It is expressly understood that Executive’s
participation in an advisory role for those entities listed on Exhibit A, shall
not be a violation of this subsection (vii).

 

2.12 Discharge Without Cause. “Discharge Without Cause” shall mean the Company’s
termination of Executive’s employment hereunder during the Term (as defined in
Section 4.1 below) for any reason other than a Discharge For Cause or due to
Executive’s death or Permanent Disability.

 

2.13 Permanent Disability. “Permanent Disability” shall mean Executive’s
inability to perform Executive’s duties hereunder due to a physical or mental
condition for (i) a period of one hundred twenty (120) consecutive days or (ii)
an aggregate of one hundred-eighty (180) days in any twelve (12) month-period.

 

2.14 Termination For Good Reason. “Termination For Good Reason” shall mean
voluntary termination of this Agreement by Executive if any of the following
occurs without the prior written consent of Executive, and in each case that
continues uncured for 30 days following receipt by the Company of written notice
thereof from Executive: (i) there is a material reduction by the Company in (A)
Executive’s annual base salary then in effect or (B) the annual target bonus set
forth in the first sentence of Section 5.2 hereof or the maximum additional
amount up to which Executive is eligible as set forth in the second sentence of
Section 5.2 hereof (collectively, “Bonus Target Amounts”) (provided, however,
Executive acknowledges and agrees that (1) the criteria for achieving such
bonuses shall be determined and may be subsequently changed by written agreement
between Executive and the Board of Directors and (2) the failure of Executive to
earn all or any portion of such Bonus Target Amounts shall not be deemed a
reduction of such Bonus Target Amounts or provide the basis for a Termination
For Good Reason); (ii) the Company reduces Executive’s job title and position
such that Executive (A) is no longer CEO of the Company; (B) is no longer
Chairman of the Board of Directors; or (C) is involuntarily removed from the
Board of Directors; or (iii) Executive is required to relocate to an office
location outside of Orange County, California or outside of a thirty (30) mile
radius of Newport Beach, California.

 

2.15 Territory. “Territory” means each and every state, county, city, or other
political subdivision or geographic location in the United States.

 

3

 

 

3.0 CAPACITIES AND DUTIES; INDEMNIFICATION.

 

3.1 Positions. Executive is hereby employed in the capacity of President and
Chief Executive Officer of the Company and Chairman of the Board of Directors.
Executive shall report only to the Board of Directors. Executive shall have the
same status, privileges and responsibilities normally inherent in such capacity
in publicly traded corporations of similar size and character. Executive will at
all times abide by the Company’s written personnel policies applicable to
similarly situated employees of the Company as in effect from time to time and
previously provided to Executive, and will faithfully and to the best of
Executive’s ability, experience and talents perform all of the duties that may
be required of and from Executive pursuant to the terms hereof, consistent with
Executive’s position.

 

3.2 Exclusive Services; Other Representations. During the Term, Executive agrees
to devote Executive’s best efforts and full business time to rendering services
to the Company; provided, however, that Executive shall be permitted to serve on
the board of directors of various for-profit and non-profit organizations, from
time to time, provided (i) such organizations do not compete with the Business
in the Territory and (ii) the time expended by Executive in rendering service to
such organizations does not, in the aggregate, materially impair Executive’s
performance of his duties under this Agreement.

 

3.3 Board Membership. For so long as Executive remains CEO of the Company,
Executive shall be entitled to serve on, and as Chairman of, the Board of
Directors.

 

3.4 Indemnification. The Company shall, to the maximum extent permitted by law,
indemnify, and hold harmless Executive for any loss, injury, damage, expense
(including reasonable attorneys’ fees and costs), claim, or demand, arising out
of, connected with, or in any manner related to, any act, omission, or decision
made in good faith while performing services for the Company from and after the
Effective Date. As part of the Executive’s employment with the Company, the
parties agree to execute an indemnification agreement, in a form to be mutually
agreed to by the parties hereto, acting reasonably, within 30 days of the
Effective Date. The failure to so execute an indemnification agreement as
contemplated herein, shall not limit the Company’s obligation to provide the
hold harmless and indemnity and other protections to Executive as set forth
herein.

 

4.0 EMPLOYMENT, TERM, TERMINATION, CONFIDENTIAL INFORMA-TION, NON-COMPETE, AND
NON-SOLICITATION.

 

4.1 Term. Subject to Sections 4.2, 4.3, 4.4, 4.5, and 4.6, the term of this
Agreement shall be four (4) years commencing on the Effective Date, unless
terminated earlier pursuant to the terms herein (the “Initial Term”); provided
that the Initial Term may be extended for additional one-year periods (each, a
“Renewal Term”) upon the expiration of the Initial Term or any such Renewal Term
with the mutual agreement in writing of the Company and Executive no later than
ninety (90) days in advance of the expiration of the Initial Term or any such
Renewal Term. The Initial Term or, in the event that Executive’s employment
hereunder is terminated earlier pursuant to the terms herein or extended
pursuant to this Section 4.1, such shorter or longer period, as the case may be,
is referred to herein as the “Term.”

 

4

 

 

4.2 Discharge For Cause. Executive’s employment under this Agreement may be
terminated by the Company (subject to the notice and cure period set forth in
Section 2.10, if applicable), without further obligation by the Company, except
for payment of any base salary compensation and expense reimbursement accrued
and unpaid to the effective date of termination and except as otherwise required
by law, upon written notice to Executive of a Discharge For Cause. Such
notification from the Company shall include such facts as shall be reasonably
necessary to apprise Executive of the basis for such Discharge For Cause and for
Executive to exercise Executive’s right to cure under Section 2.10, if
applicable.

 

4.3 Discharge Without Cause. Executive’s employment under this Agreement may be
immediately terminated by the Company upon written notice to Executive of a
Discharge Without Cause. Upon termination pursuant to this Section 4.3, in
return for the non-competition and non-solicitation agreement described below,
Executive shall be entitled to the following benefits (the “Without Cause
Severance Package”): (i) Executive shall receive monthly payments of $35,833.33
or such sum equal to Executive’s monthly base compensation at the time of the
discharge without cause, whichever is higher, for a period of thirty-six (36)
months from the date of such termination or to the end of the Term of this
Agreement, whichever is longer and (ii) reimbursement for family COBRA health
insurance costs for eighteen (18) months from the date of such termination, and
thereafter reimbursement for family health insurance costs for an additional 18
months. Notwithstanding the foregoing, if the Company’s making payments under
the preceding sentence would violate the nondiscrimination rules applicable to
non-grandfathered plans under the Affordable Care Act (the “ACA”), or result in
the imposition of penalties under the ACA and the related regulations and
guidance promulgated thereunder), the parties agree to reform this Section 4.3
in a manner as is necessary to comply with the ACA, while still preserving the
consideration to Executive (i.e., in respect thereof, the reference to
“reimbursement for family COBRA health insurance costs shall be deleted and the
monthly payments of $35,833.33 shall be increased by an equivalent,
corresponding amount). In addition, any and all of Executive’s unvested equity
shall immediately vest, without restriction, with full registration rights; and
any as yet unearned and unpaid bonus compensation, expense re-imbursement, and
all accrued vacation, personal, and sick days, etc. shall be deemed earned,
vested and paid immediately. Other than the foregoing, Executive shall not be
entitled to any payment hereunder for subsequent periods upon Executive’s
termination of employment upon a Discharge Without Cause. The Without Cause
Severance Package shall be payable to Executive in accordance with the Company’s
general payroll practices as the same may exist from time to time following a
Discharge Without Cause. The indemnification provisions set forth in Section 3.4
herein shall continue to apply during the term of the Without Cause Severance
Package. As a condition to receiving the Without Cause Severance Package,
Executive shall execute (i) a release of claims (other than a release of
Executive’s claims for amounts required to be paid pursuant to this Section 4.3)
in the form attached hereto as Exhibit C, and (ii) a non-competition and
non-solicitation agreement having a term that is the same as the term of the
Without Cause Severance Package, and with terms and subject to conditions
substantially similar to those contained in Section 4.8 of this Agreement.

 

5

 

 

4.4 Termination For Good Reason. Executive’s employment under this Agreement may
be terminated by Executive (subject to the notice and cure period set forth in
Section 2.14) upon written notice to the Company of a Termination For Good
Reason. Upon termination pursuant to this Section 4.4, in return for the
non-competition agreement described below, Executive shall be entitled to the
following benefits (the “Good Reason Severance Package”): (i) Executive shall
receive monthly payments of $35,833.33 or such sum equal to Executive’s monthly
base compensation at the time of the termination for good reason, whichever is
higher, for thirty-six (36) months from the date of such termination or to the
end of the Term of this Agreement, whichever is longer and (ii) reimbursement
for COBRA health insurance costs for eighteen (18) months from the date of such
termination, and thereafter reimbursement for family health insurance costs for
an additional 18 months. Notwithstanding the foregoing, if the Company’s making
payments under preceding sentence would violate the nondiscrimination rules
applicable to non-grandfathered plans under the ACA, or result in the imposition
of penalties under the ACA and the related regulations and guidance promulgated
thereunder), the parties agree to reform this Section 4.4 in a manner as is
necessary to comply with the ACA, while still preserving the consideration to
Executive(i.e., in respect thereof, the reference to “reimbursement for family
COBRA health insurance costs shall be deleted and the monthly payments of
$35,833.33 shall be increased by an equivalent, corresponding amount). In
addition, any and all of Executive’s unvested equity shall immediately vest,
without restriction, with full registration rights; and any as yet unearned and
unpaid bonus compensation, expense re-imbursement, and all accrued vacation,
personal, and sick days, etc. shall be deemed earned, vested and paid
immediately. Other than the foregoing, Executive shall not be entitled to any
payment hereunder for subsequent periods upon Executive’s termination of
employment upon a Termination For Good Reason. The Good Reason Severance Package
shall be payable to Executive in accordance with the Company’s general payroll
practices as the same may exist from time to time following Executive’s
termination of employment upon a Termination For Good Reason. The
indemnification provisions set forth in Section 3.4 herein shall continue to
apply during the term of the Good Reason Severance Package. As a condition to
receiving the Good Reason Severance Package, Executive shall execute (i) a
release of claims (other than a release of Executive’s claims for amounts
required to be paid pursuant to this Section 4.4) in the form attached hereto as
Exhibit C and (ii) a non-competition and non-solicitation agreement having a
term that is the same as the term of the Good Reason Severance Package, and with
terms and subject to conditions substantially similar to those contained in
Section 4.8 of this Agreement.

 

4.5 Termination Upon Death. This Agreement shall immediately terminate without
action or notice by either party upon the death of Executive and without further
obligation by the Company, except for payment of all amounts of base salary
compensation and expense reimbursement accrued and unpaid to the effective date
of termination and except as otherwise required by law.

 

6

 

 

4.6 Termination Upon Permanent Disability. Executive’s employment under this
Agreement may be immediately terminated by the Company upon written notice to
Executive of a termination for the Permanent Disability of Executive. Upon
termination pursuant to this Section 4.6, and in return for the non-competition
and non-solicitation agreement described below, Executive shall be entitled to
the following (“Permanent Disability Severance Package”): (i) monthly payments
of $35,833.33 or such sum equal to Executive’s monthly base compensation at the
time of the termination for disability, whichever is higher, for thirty-six (36)
months from the date of such termination or to the end of the Term of this
Agreement, whichever is longer and (ii) reimbursement for COBRA health insurance
costs for eighteen (18) months from the date of such termination, and thereafter
reimbursement for family health insurance costs for an additional 18 months.
Notwithstanding the foregoing, if the Company’s making payments under the
preceding sentence would violate the nondiscrimination rules applicable to
non-grandfathered plans under the ACA, or result in the imposition of penalties
under the ACA and the related regulations and guidance promulgated thereunder),
the parties agree to reform this Section 4.6in a manner as is necessary to
comply with the ACA, while still preserving the consideration to Executive(i.e.,
in respect thereof, the reference to “reimbursement for family COBRA health
insurance costs shall be deleted and the monthly payments of $35,833.33 shall be
increased by an equivalent, corresponding amount). The Permanent Disability
Severance Package will be paid from the proceeds of or by a Company-funded
disability insurance policy, and if such policy is not available or does not
provide complete payment, then the Company shall pay such uncovered amounts. The
Permanent Disability Severance Package shall also provide that any and all of
Executive’s unvested equity shall immediately vest, without restriction, with
full registration rights; and any as yet unearned and unpaid bonus compensation,
expense re-imbursement, and all accrued vacation, personal, and sick days, etc.
shall be deemed earned, vested, and paid immediately. The Permanent Disability
Severance Package shall be payable to Executive in accordance with the Company’s
general payroll practices as the same may exist from time to time following a
termination of Executive pursuant to this Section 4.6. The indemnification
provisions set forth in Section 3.4 herein shall continue to apply during the
term of the Permanent Disability Severance Package. As a condition to receiving
the Permanent Disability Severance Package, Executive shall execute (i) a
release of claims (other than a release of Executive’s claims for amounts
required to be paid pursuant to this Section 4.6) in the form attached hereto as
Exhibit C and (ii) a non-competition and non-solicitation agreement having a
term that is the same as the term of the Permanent Disability Severance Package;
and with terms and subject to conditions substantially similar to those
contained in Section 4.8 of this Agreement.

 

4.7 Confidential and Proprietary Information. Executive agrees that he will not,
either directly or indirectly, and Executive will not permit any Covered Entity
that is Controlled by Executive to, either directly or indirectly, divulge to
any person or entity or use any of the Confidential and Proprietary Information,
except (i) as required in connection with the performance of such Executive’s
duties to the Company, (ii) as required to be included in any report, statement,
or testimony requested by any municipal, state, or national regulatory body
having jurisdiction over Executive or any Covered Entity that is Controlled by
Executive, (iii) as required in response to any summons or subpoena or in
connection with any litigation, (iv) to the extent necessary in order to comply
with any law, order, regulation, ruling, or governmental request applicable to
Executive or any Covered Entity that is Controlled by Executive, (v) as required
in connection with an audit by any taxing authority, or (vi) is made with the
express written consent of the Board of Directors. In the event that Executive
or any such Covered Entity that is Controlled by Executive is required to
disclose Confidential and Proprietary Information pursuant to the foregoing
exceptions, Executive shall promptly notify the Company of such pending
disclosure and assist the Company (at the Company’s expense) in seeking a
protective order or in objecting to such request, summons, or subpoena with
regard to the Confidential and Proprietary Information. If the Company does not
obtain such relief after a period that is reasonable under the circumstances,
Executive (or such Covered Entity) may disclose that portion of the Confidential
and Proprietary Information that such party is advised by counsel that it is
legally compelled to disclose or else stand liable for contempt or suffer
censure or penalty. In such cases, Executive shall promptly provide the Company
with a copy of the Confidential and Proprietary Information so disclosed.
Executive further agrees to execute the Company’s standard proprietary
information and inventions assignment agreement or similar agreement.

 

7

 

 

4.8 Non-Compete and Non-Solicitation.

 

(a) Except as otherwise explicitly permitted by the last sentence of this
Section 4.8(a) of this Agreement, during the Term and thereafter for a period of
(i) the term of any Without Cause Severance Package, Good Reason Severance
Package or Permanent Disability Severance Package, as applicable, or (ii) twelve
(12) months, whichever is longer, Executive shall not, either directly or
indirectly, individually or by or through any Covered Entity, participate in,
assist, aid, or advise in any way, any business or enterprise that competes with
the Business in the Territory (including, without limitation, providing services
to any customer or other person or entity in the Territory). Except as otherwise
explicitly permitted by the last sentence of this Section 4.8(a) of this
Agreement, during the Term and for a period of twelve (12) months thereafter,
Executive shall not, either directly or indirectly, individually or by or
through any Covered Entity, invest in (whether through debt or equity
securities), contribute any capital, or make any advances or loans to, take an
ownership interest or profit-sharing percentage in, seek to purchase or acquire,
or receive income, compensation, or consulting fees from, any entity or person
directly or indirectly involved in or competitive with the Business in the
Territory. Notwithstanding the foregoing, nothing contained in this Section
4.8(a) shall prohibit Executive or any Affiliate of Executive from owning (i)
less than five percent (5%) of any class or series of voting securities publicly
held and quoted on a recognized securities exchange or inter-dealer quotation
system, of any issuer and (ii) an immaterial amount of a Covered Entity as a
result of a purchase decision made by a third party after the Effective Date
without the knowledge of Executive and no such issuer shall be considered a
Covered Entity solely by virtue of such ownership or the incidents thereof.

 

(b) During the Term and thereafter for a period of (i) the term of any Without
Cause Severance Package, Good Reason Severance Package, or Permanent Disability
Severance Package, as applicable, or (ii) twelve (12) months, whichever is
longer, Executive will not, either directly or indirectly and will not permit
any Covered Entity that is Controlled by Executive to, either directly or
indirectly, (i) solicit, or take any other action that is intended to solicit,
the business of any customers or Referral Sources with which the Company or any
of its Affiliates conducts business or receives referrals or has conducted
business or received referrals within the twelve (12) months preceding such
solicitation or other action or (ii) hire, solicit, take away, or attempt to
hire, solicit or take away (either on such Executive’s behalf or on behalf of
any other person or entity) any person (i) who is then an employee of the
Company or any Affiliate of the Company or (ii) who has terminated his or her
employment with the Company or any Affiliate of the Company within the three (3)
months preceding such hiring, solicitation, or other action.

 

(c) Executive agrees that the payment of any amount of any Without Cause
Severance Package, Good Reason Severance Package, or Permanent Disability
Severance Package is conditioned on Executive’s compliance with this Section 4.8
and that the Company will have the right to withhold payment if Executive is in
breach of this Section 4.8.

 

8

 

 

4.9 Enforcement; Remedies. Executive agrees and acknowledges that the Company
has a valid and legitimate business interest in protecting the Business in the
Territory from any activity prohibited by Section 4.7 or 4.8 of this Agreement.
Executive acknowledges that Executive’s expertise in the Business is of a
special and unique character that gives this expertise a particular value, and
that a breach of Section 4.7 or 4.8 of this Agreement by Executive will cause
serious and potentially irreparable harm to the Company. Executive therefore
acknowledges that a breach of Section 4.7 or 4.8 of this Agreement by Executive
cannot be adequately compensated in an action for damages at law, and equitable
relief would be necessary to protect the Company from a violation of this
Agreement and from the harm that this Agreement is intended to prevent. By
reason thereof, Executive acknowledges that the Company is entitled, in addition
to any other remedies it may have under this Agreement or otherwise, to
preliminary and permanent injunctive and other equitable relief to prevent or
curtail any breach of this Agreement without any requirement to post a bond.
Executive acknowledges, however, that no specification in this Agreement of a
particular legal or equitable remedy may be construed as a waiver of or
prohibition against pursuing other legal or equitable remedies in the event of a
breach of this Agreement by Executive.

 

5.0 COMPENSATION AND BENEFITS. For Executive’s services, the Company agrees to
pay Executive compensation as follows:

 

5.1 Salary. Base compensation during the Initial Term shall be $430,000 per
annum, paid according to the Company’s general payroll practices as same may
exist from time to time. Executive’s base compensation shall not be subject to
reduction during the Initial Term, but will be subject to annual reviews and
increases, if and as approved in the sole discretion of the Board of Directors,
after it has received and reviewed advice from the Compensation Committee (who
may or may not utilize the services of its outside compensation consultants, as
it shall determine under the circumstances).

 

5.2 Bonus Compensation. Executive shall be eligible to receive performance-based
cash and/or stock bonuses upon attainment of performance targets established by
the Board of Directors in its sole discretion, after it has received and
reviewed advice from the Compensation Committee (who may or may not utilize the
services of its outside compensation consultants, as it shall determine under
the circumstances). Such performance targets shall include attainment of: EBITDA
positive; free cash-flow; total recurring revenue; total number of new clients;
closing financings; closing acquisitions; among other targets established by the
Board of Directors in its sole discretion, after it has received and reviewed
advice from the Compensation Committee (who may or may not utilize the services
of its outside compensation consultants, as it shall determine under the
circumstances), and shall be established not later than February 1, of each year
during the term. Failure of the Board of Directors to establish the Performance
Targets shall result in the Executive becoming entitled to an annual bonus equal
to one-times Executive’s then current base compensation, payable at year-end in
either stock, cash or a combination thereof as determined by Executive.
Additionally, Executive shall be eligible to participate in an any bonus pool
for the Company employees established by the Board of Directors in its sole
discretion, after it has received and reviewed advice from the Compensation
Committee (who may or may not utilize the services of its outside compensation
consultants, as it shall determine under the circumstances). In addition, in any
partial year of service, any such awarded bonus payments shall be prorated based
on Executive’s duration of service in such year; provided, however, that no
bonus, pro-rated or otherwise, will be payable to Executive in the event of a
Discharge for Cause.

 

9

 

 

5.3 Common Equity Interest. The Company shall make annual grants to Executive of
equity in the Company as determined by the Board of Directors in its sole
discretion, after it has received and reviewed advice from the Compensation
Committee (who may or may not utilize the services of its outside compensation
consultants, as it shall determine under the circumstances).

 

5.4 Reimbursement of Expenses. The Company shall reimburse Executive for any
reasonable business expenses incurred by Executive in the ordinary course of the
Company’s business in accordance with the Company’s reimbursement policies then
in effect. These expenses shall be substantiated by invoices and receipts, to be
submitted by Executive within thirty (30) days after incurrence.

 

5.5 Benefits. During the Term, Executive shall be entitled to receive the
following benefits:

 

(a) Family health, dental, vision, major medical, and disability insurance
coverage on a basis which is no less favorable than is provided to other
similarly situated executives of the Company, to the extent consistent with
applicable law and the terms of the applicable welfare benefit plans of the
Company; ’

 

(b) Whole Life Insurance with a $2,000,000 face amount;

 

(c) 401K plan or such similar retirement plan participation on a basis which is
no less favorable than is made available to other similarly situated executives
of the Company, to the extent consistent with the terms of the applicable
retirement plans of the ’;

 

(d) legal fees incurred for any and all matters arising out of this Agreement,
including the preparation and any modifications thereof;

 

(e) “most favored nation” status as it relates to benefits granted to any other
full-time executive employee; and

 

(f) such other benefits in such amounts as determined by the Board of Directors
from time to time.

 

5.6 Post-Termination Benefits. After the Term, except in the case of Discharge
for Cause termination, Executive shall be entitled to receive the following
benefits:

 

(a) Executive shall be entitled to retain the working e-mail address assigned to
him during his employment for a period of three years; and

 

(b) Executive shall be referenced as “The Founder” of the Company in all
corporate communications, digital and otherwise, in which corporate management
is referenced or featured and such reference shall appear no less prominently as
the “C” level executives of the Company.

 

5.7 Vacation. Executive shall be entitled to six weeks of paid vacation during
each one-year period during the Term to be taken at such times as reasonably
determined by Executive.

 

10

 

 

5.8 Withholding. Executive authorizes the Company to make any and all applicable
withholdings of federal and state taxes and other items the Company may be
required to deduct, as such items may exist under this Agreement or otherwise
from time to time, including, without limitation, any such withholdings in
connection with any Without Cause Severance Package, Good Reason Severance
Package, or Permanent Disability Severance Package.

 

6.0 SUCCESSORS AND ASSIGNS. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company and their respective
heirs, successors, and assigns, except that Executive shall not have any right
to assign or otherwise transfer this Agreement or any of Executive’s rights,
duties, obligations, or any other interest herein (except in connection with any
assignment of rights to receive consideration hereunder by or to Executive’s
estate made upon the death or disability of Executive) to any party without the
prior written consent of the Company, and any such purported assignment shall be
null and void. Notwithstanding the foregoing, the Company may, without obtaining
the consent of, but after providing notice to, Executive, assign any or all of
its rights, duties, and obligations under this Agreement to any of its
Affiliates or to its lenders as collateral security. To the extent that the
Company assigns its rights, duties, or obligations hereunder, the Company shall
not be relieved of its duties or obligations hereunder in respect of any such
assignment.

 

7.0 SURVIVAL OF RIGHTS AND OBLIGATIONS. The rights and obligations of the
parties as stated herein shall survive the termination of this Agreement.

 

8.0 ENTIRE AGREEMENT.

 

8.1 Sole Agreement. This Agreement (including any attachments and exhibits
hereto) contains the parties’ sole and entire agreement regarding the subject
matter hereof, and supersedes any and all other agreements, understandings,
statements and representations of the parties, including, but not limited to,
any employment agreement or other agreement regarding Executive’s compensation
or terms of employment entered into prior to the Effective Date.

 

8.2 No Other Representations. The parties acknowledge and agree that, except for
those representations specifically referenced herein, no party has made any
representations (a) concerning the subject matter hereof or (b) inducing the
other party to execute and deliver this Agreement. The parties have relied on
their own judgment in entering into this Agreement.

 

9.0 AMENDMENTS; WAIVERS. This Agreement may only be amended in a writing signed
by both the Company and Executive. The waiver of either party hereto of any
right hereunder or of any failure to perform or breach by the other party hereto
shall not be deemed a waiver of any other right hereunder or of any other
failure or breach by the other party hereto, whether of the same or a similar
nature or otherwise. No waiver shall be deemed to have occurred unless set forth
in writing executed by or on behalf of the waiving party.

 

10.0 GOVERNING LAW. This Agreement shall be governed pursuant to the laws of the
State of California, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws.

 

11

 

 

11.0 SEVERABILITY. In the event that any provision or term of this Agreement, or
any word, phrase, clause, sentence, or other portion thereof (including, without
limitation, the geographic and temporal restrictions and provisions contained in
this Agreement) is held to be unenforceable or invalid for any reason, such
provision or portion thereof will be modified or deleted in such a manner as to
make this Agreement, as modified, legal and enforceable to the fullest extent
permitted under applicable laws.

 

12.0 INTERPRETATION; SECTION HEADINGS. The section and subsection headings of
this Agreement are included for purposes of convenience only, and shall not
affect the construction or interpretation of any of its provisions.

 

13.0 NOTICES. All notices and other communications under or in connection with
this Agreement shall be in writing and shall be deemed given (i) if delivered
personally, upon delivery, (ii) if delivered by registered or certified mail
(return receipt requested and postage prepaid), upon the earlier of actual
delivery or three (3) days after being mailed, (iii) if given by overnight
courier with receipt acknowledgment requested, the next business day following
the date sent, or (iv) if given by facsimile, upon confirmation of transmission
by facsimile, provided that such notice or other communication is also given by
e-mail as permitted by this Section 13.0, in each case to the parties at the
following addresses:

 

  To the Company:   VERB TECHNOLOGY COMPANY, INC.       2210 Newport Blvd.,
Suite 200       Newport Beach, California 92663       Attention:  Board of
Directors       E-mail:  jimmy@verb.tech           To Executive:   RORY J.
CUTAIA       306 Campbells Hollow Rd.       Middlebrook, Virginia 24459      
E-mail:  rory@thecutaiagroup.com               with a copy to: Rory J. Cutaia  
    2280 Newport Blvd., Apt. 207       Newport Beach, California 92663      
E-mail:  rory@verb.tech

 

14.0 JOINT PREPARATION. All parties to this Agreement have negotiated it at
length, and have had the opportunity to consult with and be represented by their
own competent counsel. This Agreement is therefore deemed to have been jointly
prepared by the parties, and any uncertainty or ambiguity existing in it shall
not be interpreted against any party, but rather shall be interpreted according
to the rules generally governing the interpretation of contracts.

 

15.0 THIRD-PARTY BENEFICIARIES. No term or provision of this Agreement is
intended to be, or shall be, for the benefit of any person, firm, organization,
corporation or entity not a party hereto, and no such other person, firm,
organization, corporation, or entity shall have any right or cause of action
hereunder.

 

12

 

 

16.0 ARBITRATION.

 

16.1 Any controversy, claim, or dispute involving the parties (or their
affiliated persons or entities) directly or indirectly concerning this
Agreement, or the subject matter hereof, shall be finally settled by arbitration
held in Los Angeles, California by one (1) arbitrator in accordance with the
rules of employment arbitration then followed by the American Arbitration
Association or any successor to the functions thereof. The arbitrator shall
apply California law in the resolution of all controversies, claims and disputes
and shall have the right and authority to determine how his or her decision or
determination as to each issue or matter in dispute may be implemented or
enforced. Any decision or award of the arbitrator shall be final and conclusive
on the parties to this Agreement and their respective Affiliates, and there
shall be no appeal therefrom other than from gross negligence or willful
misconduct. Notwithstanding the foregoing, claims regarding worker’s
compensation and unemployment compensation benefits shall not be subject to
arbitration under this Agreement. The Company shall bear all costs of the
arbitrator in any action brought under this Section 16.0.

 

16.2 The parties hereto agree that any action to compel arbitration pursuant to
this Agreement may be brought in any appropriate state court in California, and,
in connection with such action to compel, the laws of California shall control.
Application may also be made to such court for confirmation of any decision or
award of the arbitrator, for an order of the enforcement thereof, and for any
other remedies that may be necessary to effectuate such decision or award. The
parties hereto hereby consent to the jurisdiction of the arbitrator and of such
court and waive any objection to the jurisdiction of such arbitrator and court.

 

16.3 Notwithstanding the foregoing, the Company shall be entitled to seek
injunctive relief, in any court of competent jurisdiction to enforce this
Agreement and this Section 16.0 shall not limit the right of the Company to seek
judicial relief pursuant to Section 4.9 of this Agreement without prior
arbitration.

 

17.0 COOPERATION AND FURTHER ACTIONS. The parties agree to perform any and all
acts and to execute and deliver any and all documents necessary or convenient to
carry out the terms of this Agreement.

 

18.0 ATTORNEYS’ FEES. In the event of any post-termination dispute related to or
based upon this Agreement, the prevailing party shall be entitled to recover
from the other party his or its reasonable attorneys’ fees and costs.

 

19.0 COUNTERPARTS. This Agreement may be executed in one or more counterparts,
including facsimile and electronically transmitted counterparts, each of which
shall be deemed an original and all of which shall be considered one and the
same instrument.

 

13

 

 

20.0 INTERNAL REVENUE CODE SECTION 409A.

 

20.1 General Compliance. The parties acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and the
parties agree to use their best efforts to achieve timely compliance with,
Section 409A of the Code, and the Department of Treasury Regulations and other
interpretive guidance issued thereunder (“Section 409A”), including, without
limitation, any such regulations or other guidance that may be issued after the
Effective Date. Any payments under this Agreement that may be excluded from
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. Executive acknowledges and agrees that the Company does
not guarantee the tax treatment or tax consequences associated with any payment
or benefit arising under this Agreement, including, but not limited to,
consequences related to Section 409A. Notwithstanding any provision of this
Agreement to the contrary, in the event that, upon the advice of appropriate tax
counsel, the Company determines that any amounts payable hereunder would
otherwise be taxable to Executive under Section 409A, the Company may adopt such
amendments to this Agreement and appropriate policies and procedures, including,
if permissible, amendments and policies with retroactive effect, that, upon the
advice of appropriate tax counsel, the Company determines are necessary or
appropriate to comply with the requirements of Section 409A and thereby, if
permitted, avoid the application of penalty taxes under such Section. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made upon a “separation
from service” under Section 409A.

 

20.2 Specified Employee. Notwithstanding any other provision of this Agreement,
if any payment or benefit provided to the Executive in connection with the
Executive’s termination of employment is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and the Executive is
determined to be a “specified employee” as defined in Section 409A(a)(2)(b)(i),
then such payment or benefit shall not be paid until the first payroll date
following the six-month anniversary of the termination date or, if earlier, on
the Executive’s death (the “Specified Employee Payment Date”). The aggregate of
any payments that would otherwise have been paid before the Specified Employee
Payment Date shall be paid to the Executive in a lump sum on the Specified
Employee Payment Date and, thereafter, any remaining payments shall be paid
without delay in accordance with their original schedule.

 

20.3 Effective of Release Execution. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to the Executive in connection
with the Executive’s termination of employment is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A and the
payment of such amount is contingent upon the Executive’s execution and
non-revocation of a release during the specified release execution period set
forth in such release (the “Release Execution Period”), such payments or
benefits shall commence following the execution of the release and within sixty
(60) days of Executive’s termination date; provided, however, that, if the
Release Execution Period begins in one taxable year and ends in another taxable
year, payments shall not begin until the beginning of the second taxable year.

 

20.4 Reimbursements. To the extent required by Section 409A, each reimbursement
or in-kind benefit provided under this Agreement shall be provided in accordance
with the following:

 

(a) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;

 

(b) any reimbursement of an eligible expense shall be paid to the Executive on
or before the last day of the calendar year following the calendar year in which
the expense was incurred; and

 

(c) any right to reimbursements or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit.

 

21.0 MITIGATION WITH RESPECT TO SEVERANCE AMOUNTS. Subject to the terms and
conditions of this Agreement, in the event that Executive is entitled under this
Agreement to receive the Without Cause Severance Package, Good Reason Severance
Package, or Permanent Disability Severance Package, as applicable, such
severance amounts to which Executive is entitled (subject to the terms and
conditions of this Agreement, including, without limitation, Section 4.8(c)
hereof) shall not be reduced as a result of any duty to mitigate damages or by
the amount of compensation Executive receives from other employers during the
period in which such severance amounts are paid.

 

[SIGNATURE PAGE FOLLOWS]

 

 14 

 

 

IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representatives to execute, this Agreement as of the Effective Date.

 



  VERB TECHNOLOGY COMPANY, INC.   a Nevada corporation         By: /s/ James
Geiskopf   Name: JAMES GEISKOPF   Title: Chair of the Compensation Committee and
Lead Director         /s/ Rory J. Cutaia     RORY J. CUTAIA



 

 15 

 

 

EXHIBIT A

 

LIST OF EXECUTIVE’S ADVISORY OR MANAGEMENT ROLES

 

 16 

 

 

EXHIBIT B

 

FORM OF INDEMNIFICATION AGREEMENT

 

 17 

 

 

EXHIBIT C

 

FORM OF RELEASE

 

In exchange for good and valuable consideration set forth in that certain
Executive Employment Agreement (the “Executive Employment Agreement”) between
the undersigned, ____________________ (“Executive”) and Verb Technology Company,
Inc., a Nevada corporation (“VERB”), the sufficiency of which is hereby
acknowledged, Executive, on behalf of himself, his executors, heirs,
administrators, assigns, and anyone else claiming by, through or under
Executive, irrevocably and unconditionally, releases, and forever discharges
VERB and its predecessors, successors and related and affiliate entities,
including parents and subsidiaries, and each of their respective directors,
officers, employees, members, managers, attorneys, insurers, agents, and
representatives (collectively, the “Company”), from, and with respect to, any
and all debts, demands, actions, causes of action, suits, covenants, contracts,
wages, bonuses, damages, and any and all claims, demands, liabilities, and
expenses (including, without limitation, attorneys’ fees and costs) whatsoever
of any name or nature both in law and in equity (severally and collectively,
“Claims”) that Executive now has, ever had, or may in the future have against
the Company by reason of any matter, cause or thing that has happened,
developed, or occurred, and any Claims that have arisen, before the signing of
this Release, including, but not limited to, any and all Claims in tort or
contract, whether by statute or common law, and any Claims relating to salary,
wages, bonuses and commissions, the breach of an oral or written contract,
unjust enrichment, promissory estoppel, misrepresentation, defamation and
interference with prospective economic advantage, interference with contract,
wrongful termination, intentional and negligent infliction of emotional
distress, negligence, breach of the covenant of good faith and fair dealing, and
Claims arising out of, based on, or connected with Executive’s employment by the
Company and the termination of that employment as set forth in the Executive
Employment Agreement, including, without limitation, any Claims for unlawful
employment discrimination of any kind, whether based on age, race, sex,
disability, or otherwise, including specifically, and without limitation, claims
arising under or based on Title VII of the Civil Rights Act of 1964, as amended;
the Age Discrimination in Employment Act, as amended; the Civil Rights Act of
1991; the Family and Medical Leave Act; the Americans with Disabilities Act; the
Fair Labor Standards Act; the Employee Retirement Income Security Act of 1974;
the Equal Pay Act of 1963; and any other local, state, or federal equal
employment opportunity or anti-discrimination law, statute, policy, order,
ordinance, or regulation affecting or relating to Claims that Executive ever
had, now has, or claims to have against the Company.

 

Executive understands and agrees that the releases provided above extend to all
Claims released above whether known or unknown, suspected or unsuspected.
Executive expressly waives and releases any rights and benefits that he has or
may have under any law or rule of any jurisdiction pertaining to the matters
released herein. It is the intention of Executive through this Agreement and
with the advice of counsel to fully, finally and forever settle and release the
Claims set forth above. In furtherance of such intention, the releases herein
given shall be and remain in effect as full and complete releases of such
matters notwithstanding the discovery of any additional Claims or facts relating
thereto.

 

Executive warrants and represents that Executive has not assigned or transferred
to any person or entity any of the Claims released by this Release, and
Executive agrees to defend (by counsel of the Company’s choosing), and to
indemnify and hold harmless, the Company from and against any claims based on,
in connection with, or arising out of any such assignment or transfer made,
purported or claimed.

 

 18 

 

 

Notwithstanding anything to the contrary in this Release or the Executive
Employment Agreement, the foregoing release shall not cover, and Executive does
not intend to release, (i) any rights of indemnification under the Company’s
certificate of formation, as amended (the “Certificate”), the Operating
Agreement (as defined in the Executive Employment Agreement) or any
indemnification agreement entered into between the Company and Executive (the
“Indemnification Agreement”), as applicable, (ii) any obligations of Company to
pay Executive pursuant to the Without Cause Severance Package (as defined in the
Executive Employment Agreement), Good Reason Severance Package (as defined in
the Executive Employment Agreement) or Permanent Disability Severance Package
(as defined in the Executive Employment Agreement), as applicable, pursuant to
Sections 4.3, 4.4, or 4.6, as applicable, of the Executive Employment Agreement,
or (iii) Executive’s rights with respect to Executive’s accrued salary since the
Company’s last payroll, accrued bonus rights, accrued business expenses
reimbursement or existing group insurance plans or ERISA plans of the Company,
in each case to the extent provided in the Company’s applicable policies and not
previously paid. Executive further acknowledges that the Company’s obligations
under the Certificate or the Operating Agreement are conditioned upon receipt by
the Company of an undertaking by Executive to repay the amount if it shall be
determined by a court of competent jurisdiction that Executive is not entitled
to be indemnified by the Company under the Certificate, the Operating Agreement,
or Indemnification Agreement.

 

EXECUTIVE HAS READ THIS RELEASE AND BEEN PROVIDED A FULL AND AMPLE OPPORTUNITY
TO STUDY IT, AND EXECUTIVE UNDERSTANDS THAT THIS IS A FULL AND COMPREHENSIVE
RELEASE AND INCLUDES ANY CLAIM UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT.
EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED IN WRITING TO CONSULT
WITH LEGAL COUNSEL BEFORE SIGNING THIS RELEASE AND THE EXECUTIVE EMPLOYMENT
AGREEMENT, AND EXECUTIVE HAS CONSULTED WITH AN ATTORNEY. EXECUTIVE WAS GIVEN A
PERIOD OF AT LEAST TWENTY-ONE DAYS TO CONSIDER SIGNING THIS RELEASE, AND
EXECUTIVE HAS SEVEN DAYS FROM THE DATE OF SIGNING TO REVOKE EXECUTIVE’S
ACCEPTANCE BY DELIVERING TIMELY NOTICE OF HIS REVOCATION TO THE BOARD OF
DIRECTORS OF THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS. EXECUTIVE IS
SIGNING THIS RELEASE VOLUNTARILY, WITHOUT COERCION, AND WITH FULL KNOWLEDGE THAT
IT IS INTENDED, TO THE MAXIMUM EXTENT PERMITTED BY LAW, AS A COMPLETE AND FINAL
RELEASE AND WAIVER OF ANY AND ALL CLAIMS. EXECUTIVE ACKNOWLEDGES AND AGREES THAT
THE PAYMENTS SET FORTH IN THE EXECUTIVE EMPLOYMENT AGREEMENT ARE CONTINGENT UPON
EXECUTIVE SIGNING THIS RELEASE AND WILL BE PAYABLE ONLY IF AND AFTER THE
REVOCATION PERIOD HAS EXPIRED.

 

[SIGNATURE PAGE TO FOLLOW]

 

 19 

 

 

 

Executive has read this Release, fully understands it, and freely and knowingly
agrees to its terms.

 

Dated this _____ day of ___________, 20__.

 

      RORY J. CUTAIA

 

AGREED AND ACCEPTED, this _____ day of _______________, 20__.

 

VERB TECHNOLOGY COMPANY, INC.

a Nevada corporation

 

By:     Name:     Title:    

 

 20 

